IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-83,462-01


                           IN RE WARREN LABON DAVIS, Relator


                 ON APPLICATION FOR A WRIT OF MANDAMUS
          CAUSE NO. W08-51421-Y(A) IN CRIMINAL DISTRICT COURT NO. 7
                            FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, he contends that he filed an application for a writ of

habeas corpus in Criminal District Court No. 7, that more than 35 days have elapsed, and that the

application has not yet been forwarded to this Court.

        Respondent, the Judge of Criminal District Court No. 7, shall file a response with this Court

by having the District Clerk submit the record on such habeas corpus application. In the alternative,

Respondent may resolve the issues set out in the order designating issues and then have the District

Clerk submit the record on such application. In either case, Respondent’s answer shall be submitted

within 30 days of the date of this order. This application for leave to file a writ of mandamus will
                                                                   2

be held in abeyance until Respondent has submitted her response.



Filed: August 26, 2015
Do not publish